                                Case 6:17-bk-05298-KSJ      Doc 35-3        Filed 12/28/20    Page 1 of 2
Label Matrix for local noticing                DEUTSCHE BANK NATIONAL TRUST COMPANY           Florida Dept of Revenue
113A-6                                         Robertson Anschutz & Schneid, P.L.             P.O. Box 6668
Case 6:17-bk-05298-KSJ                         6409 Congress Ave, Suite 100                   Tallahassee, FL 32314-6668
Middle District of Florida                     Boca Raton, Fl 33487-2853
Orlando
Mon Dec 28 17:52:43 EST 2020
IRS                                            United States Trustee - ORL7/13 7              Ally Bank
Centralized Insolvency Operations              Office of the United States Trustee            PO Box 130424
P.O. Box 7346                                  George C Young Federal Building                Roseville MN 55113-0004
Philadelphia, PA 19101-7346                    400 West Washington Street, Suite 1100
                                               Orlando, FL 32801-2210

Ally Financial                                 Balanced Healthcare                            Barclays Bank Delaware
200 Renaissance Ctr                            164 Burke Street                               100 S West St
Detroit, MI 48243-1300                         Suite 201                                      Wilmington, DE 19801-5015
                                               Nashua, NH 03060-4783


CHRISTOPHER K QUINSEY MD PA                    Central Florida Patholog                       Citibank
C/O FOX COLLECTION CENTER                      po box 919465                                  10000 Technology Drive
PO BOX 528                                     Lemon Grove, CA 91946-5000                     O Fallon, MO 63368
GOODLETTSVILLE, TN 37070-0528


Convergent                                     Credit One Bank Na                             Credit Protection Assoc
800 sw 39th street                             Po Box 98873                                   Po Box 802068
Renton, WA 98057-4927                          Las Vegas, NV 89193-8873                       Dallas, TX 75380-2068



Deutsche Bank National Trust Company           FL Emergency Physicians Kang & Associate       Florida Department of Revenue
Ocwen Loan Servicing, LLC                      PO Box 1123                                    Bankruptcy Unit
ATTN: Cashiering Department                    Minneapolis, MN 55440-1123                     Post Office Box 6668
1661 Worthington Rd., Suite 100                                                               Tallahassee FL 32314-6668
West Palm Beach, FL 33409-6493

Fox Collection Center                          (p)GOLD KEY CREDIT INC                         Hills of Lake Mary HOA
Po Box 528                                     PO BOX 15670                                   c/o Theresa M. McDowell, Esquire
Goodlettsvile, TN 37070-0528                   BROOKSVILLE FL 34604-0122                      111 N. Orange Ave.
                                                                                              Suite 2000
                                                                                              Orlando, FL 32801-2327

Internal Revenue Service                       LVNV Funding, LLC its successors and assigns   Medicredit Inc.
Post Office Box 7346                           assignee of FNBM, LLC                          Po Box 1629
Philadelphia PA 19101-7346                     Resurgent Capital Services                     Maryland Heights, MO 63043-0629
                                               PO Box 10587
                                               Greenville, SC 29603-0587

Midland Funding                                Ntl Crdt Sys                                   Ocwen Loan Servicing, Llc
Attn: Bankruptcy                               117 E 24th St                                  Attn: Research/Bankruptcy
Po Box 939069                                  New York, NY 10010-2937                        1661 Worthington Rd Ste 100
San Diego, CA 92193-9069                                                                      West Palm Bch, FL 33409-6493


Ocwen/homewa                                   Pinnacle Credit Services, LLC its successors   (p)PORTFOLIO RECOVERY ASSOCIATES LLC
1525 S Beltline                                assigns as assignee of Equable Ascent          PO BOX 41067
Coppell, TX 75019-4913                         Financial, LLC                                 NORFOLK VA 23541-1067
                                               Resurgent Capital Services
                                               PO Box 10587
                                               Greenville, SC 29603-0587
                              Case 6:17-bk-05298-KSJ              Doc 35-3           Filed 12/28/20      Page 2 of 2
Preferred Collection &                               Primera Dermatology                                  Pulmonary Practice Assoc.
1000 N Ashley Dr Ste 600                             1035 Primera Blvd.                                   1075 Town Center Dr.
Tampa, FL 33602-3723                                 Lake Mary, FL 32746-2193                             Orange City, FL 32763-8360



Quantum3 Group LLC as agent for                      Seminole County Tax Collector                        Shafritz & Associates
CF Medical LLC                                       Attn: Ray Valdes                                     601 N Congress Ave Ste 4
PO Box 788                                           Post Office Box 630                                  Delray Beach, FL 33445-4641
Kirkland, WA 98083-0788                              Sanford FL 32772-0630


(p)T MOBILE                                          (p)DSNB MACY S                                       WINTER PARK OPHTHALMOLOGY
C O AMERICAN INFOSOURCE LP                           CITIBANK                                             C/O FOX COLLECTION CENTER
4515 N SANTA FE AVE                                  1000 TECHNOLOGY DRIVE MS 777                         PO BOX 528
OKLAHOMA CITY OK 73118-7901                          O FALLON MO 63368-2222                               GOODLETTSVILLE, TN 37070-0528


Wells Fargo Bank, N.A.                               Catherine N Halpren                                  Laurie K Weatherford
Wells Fargo Card Services                            362 Silver Pine Dr.                                  Post Office Box 3450
PO Box 10438, MAC F8235-02F                          Lake Mary, FL 32746-4833                             Winter Park, FL 32790-3450
Des Moines, IA 50306-0438


Sophia Cabacum Dean                                  Steven A Halpren
The Orlando Law Group PL                             362 Silver Pine Dr.
12301 Lake Underhill Road, Suite 213                 Lake Mary, FL 32746-4833
Orlando, FL 32828-4511




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Gold Key Credit                                      Portfolio Recovery                                   (d)Portfolio Recovery Associates, LLC
Attn: Bankruptcy                                     Po Box 41067                                         POB 41067
Po Box 15670                                         Norfolk, VA 23541                                    Norfolk VA 23541
Brooksville, FL 34604


T-Mobile                                             Visa Dept Store National Bank/Macy’s                 End of Label Matrix
P.O BOX 742596                                       Attn: Bankruptcy                                     Mailable recipients   43
Cincinnati, OH 45274                                 Po Box 8053                                          Bypassed recipients    0
                                                     Mason, OH 45040                                      Total                 43
